Citation Nr: 1515903	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  14-28 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a higher initial rating for generalized anxiety disorder, rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1944 to June 1946.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for generalized anxiety disorder.  

Although the Veteran also appealed the effective date of his grant of service connection for anxiety disorder, following issuance of the statement of the case, he specifically limited his appeal to the issue listed on the cover page.  Accordingly, the effective date issue is not before the Board.  38 C.F.R. §§ 20.101(d), 20.302 (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Since the effective date of service connection, the Veteran's generalized anxiety disorder has been manifested by symptoms productive of occupational and social impairment with occasional decrease in reliability or productivity; reduced reliability and productivity has not been shown.


CONCLUSION OF LAW

The criteria for a disability rating higher than 30 percent for generalized anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§ 4.130, Diagnostic Code 9400 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veteran's Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The Veteran's claim of entitlement to a higher initial rating for generalized anxiety disorder stems from his disagreement with the initial evaluation following the    grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Relevant to VA's duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records, including service treatment records, VA treatment records, and VA examination reports.   

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board will proceed to review the merits of the issue on appeal.

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent    the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify     the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2014); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2014); where there is a question as to which of two evaluations apply, assigning a higher    of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2014); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2014).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

In the October 2013 rating decision on appeal, the RO granted service connection for generalized anxiety disorder with an evaluation of 30 percent effective September 11, 2012.  38 C.F.R. § 4.130, Diagnostic Code 9400.  The RO subsequently assigned an earlier effective date of July 2, 2012.  

Under Diagnostic Code 9400, which is governed by a General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due         to such symptoms as:  depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130 (2014).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2014).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia)    or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2014).

Based on a review of the evidence of record, the Board finds that an initial evaluation in excess of 30 percent for the Veteran's service-connected generalized anxiety disorder is not warranted.

The Veteran underwent a VA PTSD examination and a Social and Industrial     Survey in March 2013.  The Veteran reported his symptoms to include feelings of nervousness and worthlessness, anxiety, anger, irritability, panic attacks on a weekly or less frequent basis, and difficulty falling asleep for up to an hour.  The Veteran denied feelings of guilt, hopelessness, or depression, as well as suicidal or homicidal ideation.  Regarding his panic attacks, the Veteran stated "I used to have panic attacks, but I don't anymore."  He further stated, "I don't consider myself to be a mental case."  The Veteran endorsed feeling like he fit into his community and reported the ability to experience a wide range of emotions.  Occupationally, he reported working in various jobs until 2008; he did not report that his anxiety disorder interfered with his employment in any way.  Socially, the Veteran reported being married to his wife of then 64 years; he reported that his marriage was "wonderful."  He also reported having friends who were like siblings to him that had passed away, that he had not seen his son in 25 years, and that he did not see his daughter regularly.  

On mental status examination, the Veteran made fleeting eye contact.  His affect was congruent, and he provided appropriate, clear, and coherent answers to the examiner's questions.  The Veteran's thoughts were noted as logical and his     short- and long-term memory excellent.  His judgment and insight were considered intact for safety and self-care.  The PTSD examiner, a psychologist, diagnosed generalized anxiety disorder and assigned a GAF score of 70.  She summarized that there was occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.        The Social and Industrial examiner, a social worker, found no Axis I or Axis II diagnoses.  She did list several physical disabilities, and assigned a GAF score of 50.  

During a recent mental disorders examination in January 2015 that was conducted by the same psychologist who conducted the 2013 examination, the Veteran reported his symptoms to include anxiety related to caring for his wife, depressed mood, and chronic sleep impairment.  Socially, the Veteran reported having a close relationship with his wife of 66 years.  He repeated his previous reports regarding a poor relationship with his children and the death of most of his friends.

The examiner noted that the Veteran was appropriately groomed, and that his speech, tone, and rate were within normal limits.  The Veteran's thought process was noted as being logical and goal oriented.  His memory and concentration    were intact and he was noted as having good judgment.  There was no suicidal       or homicidal ideation, nor were there perceptual problems.  The 2015 examiner opined that the Veteran's mild or transient psychiatric symptoms only caused decreased work efficiency and intermittent periods of inability to perform occupational tasks.

Review of VA treatment records reveals that throughout the period of the claim, including during his recent February 2015 treatment, the Veteran reported symptomatology to include difficulty coping with his life situation, anger, anxiety, depressed mood, and chronic sleep impairment.  In a March 2013 statement the Veteran did report symptoms including sweats, rapid heartbeat, and claustrophobia, however, he noted that he overcame the claustrophobia on his own and the remaining symptoms have not been reported during treatment received during the course of this appeal.  GAF scores in July 2013 were 63 and 65.  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that for all periods during the appeal, the Veteran's psychiatric symptoms have more nearly approximated the criteria    for the currently-assigned 30 percent rating.  The record shows that the Veteran's psychiatric disability has been manifested primarily by anxiety, depressed mood, anger problems, and sleep impairment.  Additionally, the Veteran has been found to be anxious, depressed, and/or dysphoric on mental status examination.  While panic attacks were reported on the 2013 examination, the Veteran ultimately stated that he used to experience panic attack but does not currently.  However, the record also shows that the overall impact of those symptoms has been, at worst, occasional decrease in work efficiency and intermittent periods of inability to perform occupation tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, consistent with a 30 percent rating.

In this regard, throughout the period on appeal, the Veteran has maintained a close and loving relationship with his wife.  While he has reported a loss of friends, he has not reported that he stopped seeing them because he alienated them with his behavior or chose not to see them as an attempt to isolate himself.  Instead, he reported that most of his friends have passed away.  Additionally, treatment    records show him to generally have a clean and well kempt appearance, good to excellent past and recent memory, and insight and judgment that are fair or good.  They also frequently noted that the Veteran was thankful for his treatment and that his prognosis was good to fair.  On one occasion in February 2015, the Veteran's prognosis was noted as guarded.

The evidence of record does not show that the Veteran has a flattened affect, circumstantial speech, difficulty understanding complex commands, impairment    of short- and long-term memory, disturbances of motivation or mood, or difficulty in establishing and maintaining effective work or social relationships.  While the Veteran has reported problems with his children, he has not reported that their relationship is strained because of his disability.  In fact, in July 2013 he reported that his daughter is depressed and difficult to get along with and he has reported  that his children are also distant from his wife.  Additionally, the Veteran has not reported memory loss, difficulty following instructions, suicidal or homicidal ideation, or difficulty following complex instructions.  In fact, the record reveals that the Veteran is a caregiver for his ailing wife and is primarily responsible for managing her general health, including managing her medications.

Regarding social and work relationships, the Veteran reported during his 2013 examination that he was retired from the workforce after working for over fifty years in various positions including as a truck driver and doorman.  As previously noted, the Veteran has maintained an impressively long marriage with his wife of 66 years and has described their relationship as "wonderful" and "close."  During his 2013 examination he also reported having friends who "were like brothers and sisters, but they [have all] died."  Additionally, during VA treatment in May 2014 the Veteran identified his supportive family and/or friends as one of his strengths.

Moreover, just as the Veteran's psychiatric symptoms must be viewed in their entirety, the divergent GAF scores assigned for those symptoms must be interpreted in the context of the Veteran's overall disability picture.  Thus, while mindful that the Veteran was assigned a GAF score of 50 by the 2013 Social and Industrial Survey examiner, the Board finds such assessment is entitled to significantly less probative weight than the GAF score of 70 assigned by the VA PTSD examiner.  In this regard, the VA PTSD examiner was a psychologist, who has greater training and skill in evaluating mental disorders than the social worker who conducted the Social and Industrial Survey.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  Moreover, the social worker provided no Axis I or II psychiatric diagnosis upon which the GAF score      of 50 could be based.  Finally, the GAF score of 70 is consistent with the findings reported on examination, as well as the findings in VA treatment records, which have determined that the Veteran's overall disability picture warrants a GAF score in the 60s.  Accordingly, the Board assigns very little, if any, probative weight to the GAF score assigned by the social worker during the Social and Industrial Survey.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).

The Board has taken into consideration the lay statements of the Veteran.  However, the Board concludes that the medical findings on VA examination are of greater probative value than the reports of the Veteran regarding the severity of his generalized anxiety disorder.  In fact, the Veteran has not specifically reported    how his symptoms warrant a higher rating and has instead presented generalized arguments that he deserves to be compensated at a higher rate because he did not know he could receive VA benefits until long after his separation from service.  However, the fact that the Veteran did not apply for benefits earlier in his life is not a factor that can be considered in determining the severity of his current disability.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the 30 percent evaluation.  See 38 C.F.R. § 4.130, Diagnostic Code 9400; see also Fenderson, supra. 

In sum, the Board finds preponderance of the competent and probative evidence more nearly approximates the criteria for a 30 percent evaluation, and an increased rating is denied. 

The Board has considered whether the Veteran's generalized anxiety disorder presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. 
§ 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there     are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for a higher rating for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against a higher rating, to that extent the doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

A disability rating higher than 30 percent for generalized anxiety disorder is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


